Citation Nr: 1213055	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-16 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a psychiatric disorder, to include anxiety and depressive disorders, has been received.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida in which the RO denied the Veteran's claim for service connection for PTSD.  

In November 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In January 2010, the Board remanded the claim for additional development.

A review of the record reflects that the Veteran was previously denied service connection for a psychiatric disorder (claimed as "nerve problems") in a September 1977 rating decision.  At that time, the evidence reflected that the Veteran had moderate anxiety, which was resolving, and a history of depression due to marital problems.  The Veteran's current psychiatric diagnoses include PTSD, anxiety disorder, dysthymia, and depressive disorder.  In characterizing the psychiatric issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board has expanded the issues to include whether new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder, to include anxiety and depressive disorders.  

The Board acknowledges that the Veteran's current claim specifies PTSD as the disability claimed, however, a claimant for disability compensation who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his current psychiatric disorder is related to service.  Specifically, he asserts that he has PTSD as a result of several stressors that occurred during his overseas service.  At various times, he has reported the following in-service stressors:  that he served in the combat zone of Vietnam and saw friends killed, that several friends died during the USS Mayaguez rescue, that he assisted first responders in rendering aid to the casualties of USS Mayaguez and cleaned up the blood, that he supported the evacuation efforts after the fall of Saigon and saw friends killed, that he worked with munitions and an accidental explosion at a munitions dump killed a "good friend", and that he experienced racism.  The Veteran later acknowledged that he was stationed in Thailand, but said that he often had temporary duty in Vietnam.  The Veteran has also reported civilian stressors while working as a corrections officer, including being assaulted and having urine and feces thrown at him.

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not engage in combat with the enemy, or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  However, effective July 13, 2010, 38 C.F.R. 
§ 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843 -01 (July 13, 2010). 

The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

In this case, the Veteran has reported being in combat in Vietnam and seeing friends killed, but he has been unable to provide the names of any of these individuals or the details of these events.  His claims file only contains a portion of his military personnel records and the Board notes that these records do not indicate that he engaged in combat or was in Vietnam.  On remand, the Veteran's entire military personnel file should be requested and associated with the claims file.  

In January 2010, the Board remanded the claim for service connection for PTSD, in part, to request stressor verification from the Joint Service Records Research Center (JSRRC).  The JSRRC was able to confirm that the U-Tapao Royal Thai Naval Airfield (RTNA), where the Veteran was stationed, was used as a staging point for operations involving the rescue of the USS Mayaguez; however, it was unable to confirm whether the Veteran's unit was involved in recovery efforts once the aircraft landed at U-Tapao.  Based on the information provided, the Veteran's stressors have otherwise not been capable of verification.  

The Board also points out that there is conflicting medical evidence as to whether the Veteran meets the criteria for a diagnosis of PTSD.  A VA social worker at the Vet Center in Tallahassee, a private therapist (L.O.), a VA psychologist (Dr. L.M.), and a VA psychiatrist (Dr. M.G.) have diagnosed the Veteran with PTSD; however, these diagnoses have been based on uncorroborated stressors.  In January 2010, the Board remanded the claim, in part, to schedule the Veteran for a VA examination to determine that nature and etiology of the Veteran's current psychiatric disorder.  In December 2011, the Veteran underwent a VA examination.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD because he did not have avoidance symptoms.  The Board notes, however, that the Veteran has reported avoiding crowds, social isolation, and feeling detached from others.  Hence, the examiner's rationale for her opinion does not appear to be supported by the record and further clarification is needed as to whether the Veteran meets the diagnosis of PTSD.

In addition to PTSD, the Veteran has been diagnosed with depressive disorder, dysthymic disorder, and anxiety disorder.  As noted above, service connection for a psychiatric disorder, which included symptoms of depression and anxiety, was previously denied by the RO and new and material evidence is required to reopen this claim.  In this case, the Veteran has not been notified of the evidence required to reopen the previously denied claim and the claim has not been considered by the agency of original jurisdiction (AOJ).  Hence, the RO should adjudicate the matter of the whether new and material evidence to reopen a claim for a psychiatric disorder, to include anxiety and depressive disorder, has been received in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 384 (1993). 

In addition, during the December 2011 VA examination, the Veteran stated that he had just started receiving benefits from the Social Security Administration (SSA).  It is unclear whether these benefits are related to disability or retirement; the Veteran is currently 62 years old.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Id. Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Finally, the RO should also obtain and associate with the claims file all outstanding VA treatment records.  The Veteran currently is being treated at the Vet Center and the VA outpatient clinic in Tallahassee, Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA notice obligations are satisfied concerning the application to reopen the claim for service connection for a psychiatric disorder, to include anxiety and depressive disorders.

2.  The RO/AMC should obtain a copy of the Veteran's entire military personnel file.

3.  The RO/AMC should request that SSA furnish a copy of any decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

4.  The RO/AMC should obtain all outstanding VA records of evaluation and/or treatment for the Veteran's psychiatric disorder, including records from the Vet Center and VA outpatient clinic in Tallahassee, Florida.  

5.  After completing steps 1 through 4, schedule the Veteran for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  If so, clearly identify such current psychiatric disorder(s).

If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  The examiner should also indicate whether the stressor involved fear of hostile military or terrorist activity - such as from incoming artillery, small arms fire, sniper fire, or mortar attack - adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressor.  A complete rationale for all opinions is required.

6.  Adjudicate the application to reopen the claim for service connection for a psychiatric disorder, to include anxiety and depressive disorders.  

7.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


